October 8, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
    AIMS STORES, LLC AND MOHAMMED ADDUL KADER, Appellants

NO. 14-13-00548-CV                          V.

                   ALEXANDER OIL COMPANY, Appellee
                    ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on March 26, 2013. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellants, AIMS Stores, LLC and Mohammed Addul Kader.
      We further order this decision certified below for observance.